DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 23, 2021, has been entered.  Claims 1-12 are currently pending in the application.

Election/Restrictions

The restriction requirement as set forth in the Office action mailed on October 25, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All of claims 1-12 are examined in this office action.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 refers to the “method of claim 7” and also lacks antecedent basis for “said produce.”  Given that claim 7 claims a composition, claim 9 will be considered to depend from claim 8, which claims a method.  Claim 8 also recites produce.
Claim 10 refers to the “method of claim 7” and also lacks antecedent basis for “said browning.”  Given that claim 7 claims a composition, claim 10 will be considered to depend from claim 8, which claims a method.  Claim 8 also recites browning.
Claim 11 also refers to the method of claim 7.  However, as claim 7 claims a composition, claim 11 will be considered to claim a kit for carrying out the method of claim 8.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suttirak et al. (Suttirak, W., Manurakchinakorn, S. 2010. “Potential Application of Ascorbic Acid, Citric Acid and Oxalic Acid for Browning Inhibition in Fresh-Cut Fruits and Vegetables.” Walailak J. Sci. Tech. Vol. 7, pp. 5-14; cited on IDS) in view of Martin et al. (Martin, H., Maris, P. 2012. “Synergism between hydrogen peroxide and seventeen acids against six bacterial strains.” J. Appl. Micro. Vol. 113, pp. 578-590; cited on IDS).
Regarding claim 1, Suttirak et al. teach citric acid, ascorbic acid and oxalic acid for browning inhibition in fresh-cut fruits and vegetables (Abstract).  The teach that 
Suttirak et al. are silent as to their composition comprising lactic acid and hydrogen peroxide.
Martin et al. teach combinations of hydrogen peroxide and organic acids, including all of lactic acid, oxalic acid, citric acid and ascorbic acid, are known to be utilized as antimicrobial agents (p. 581 “Bactericidal efficacy of the 17 mineral and organic acids”; Table 2).  
Therefore, where all of the claimed acids and hydrogen peroxide were known to be applied to foodstuffs including produce in order to reduce enzymatic browning as well as reduce microbial contamination, it would have been obvious to have provided a composition comprising lactic acid, oxalic acid, citric acid, ascorbic acid and hydrogen peroxide as claimed with the reasonable expectation that the combination of acids and hydrogen peroxide would reduce browning and reduce the presence of bacteria on products to which the composition was applied.  This would have required no more than routine experimentation, as all of the claimed components were taught in the prior art to be applied to foodstuffs.
Regarding claims 2-5 and the concentrations of the acids, Suttirak et al. teach solutions including 0.2% by weight citric acid with 1% ascorbic acid, as well as 1% citric acid with 0.02% oxalic acid (p. 11 “Synergistic Effects of AA, CA and OA”), and 
Martin et al. teach lactic acid, citric acid and oxalic acid in combination with hydrogen peroxide where the concentrations of acids in distilled water range from 0.078 to 0.156 % (oxalic), 0.625 to 5% (citric), and 0.078 to 2.5% (lactic) and the concentration of hydrogen peroxide ranges from 0.39% to 3.12% (Table 2-Acid/H2O2 column).  These ranges fall within or overlap the claimed ranges.
Therefore, given the ranges of the organic acids and hydrogen peroxide taught by both Suttirak et al. and Martin et al. render obvious the claimed amounts of each of the components in the composition, the claimed amounts of each of the components are considered to be obvious over the prior art.  Further, the claimed amounts are not considered to provide an unexpected result over the prior art where the compositions in the prior art are taught to have a synergistic effect against bacterial strains and reduce browning when applied to produce.
Regarding claim 6, the prior art does not teach the specific amounts of components as claimed.  However, where all of the claimed components are known to be included in compositions in small amounts as set forth above with regard to claims 2-5, it would have been obvious to have provided a composition comprising each of the components and in amounts as claimed as one of ordinary skill, working with the concentrations taught by the prior art, would have been able to have arrived at the claimed amounts through no more than routine experimentation.  
Regarding claims 7 and 12, Suttirak et al. teach compositions comprising the organic acids (p. 11).  Suttirak et al. do not specify the solvent.  Therefore, it is 
Therefore, while the prior art does not specifically teach mixing a solution of inorganic acid and water, and then adding in order oxalic acid, citric acid, ascorbic acid, lactic acid and hydrogen peroxide, any order of mixing ingredients is considered to be prima facie obvious in the absence of new or unexpected results.  MPEP § 2144.04 (C).  Given the fact that the applied prior art teaches the claimed organic acids and hydrogen peroxide for improving foodstuffs, either by reducing browning and/or reducing microbial contamination, the order of mixing the ingredients to provide the claimed composition is not considered to provide a patentable distinction over the prior art.
Further, claim 7 is a product by process claim.  Patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art where the combination of prior art teaches a composition comprising the acids and hydrogen peroxide as claimed.
Regarding claim 8, Suttirak et al. teach a method of applying the composition comprising citric acid, ascorbic acid and oxalic acid to produce to reduce browning on the produce (Abstract).  Therefore, given the combination of Suttirak et al. and Martin et al. provide a composition as claimed, it would have been obvious to have applied this composition to produce with the reasonable expectation that the browning of the produce would have been reduced as Suttirak et al. specifically teaches this effect.
Regarding claim 9, the combination of prior art does not teach that the target bacteria are “undetectable” within less than an hour of exposure of the produce to the composition of claim 1.  However, given that the combination of Suttirak et al. and Martin et al. provides a composition comprising a mixture of oxalic acid, citric acid, ascorbic acid, lactic acid and hydrogen peroxide as claimed, the application of the composition would have been expected to provide a reduction in target bacteria as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, Suttirak et al. teach the browning is enzymatic browning (p. 6 “Enzymatic Browning of Fresh-Cut Fruits and Vegetables”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roselle et al. (US 6,867,233) in view of Suttirak et al. (Suttirak, W., Manurakchinakorn, S. 2010. “Potential Application of Ascorbic Acid, Citric Acid and Oxalic Acid for Browning Inhibition in Fresh-Cut Fruits and Vegetables.” Walailak J. Sci. Tech. Vol. 7, pp. 5-14; cited on IDS) and Martin et al. (Martin, H., Maris, P. 2012. “Synergism between .
Roselle et al. teach a kit comprising a first container, an acidic antimicrobial solution, and a set of written instructions for use including directions for diluting the composition and directions for applying the composition to food (col. 15 line 43-col. 16 line 29).
Roselle et al. are silent as to the composition in the container being the composition of claim 1.
The combination of Suttirak et al. and Martin et al. teaches a composition as set forth with regard to claim 1 above, as well as a method of applying as set forth with regard to claim 8 (claim 11 is considered to refer back to claim 8 as set forth in the 112(b) rejection above).
Therefore, where Roselle et al. teaches kits comprising containers and instructions for providing acidic solutions for application to foodstuffs including produce, it would have been obvious to have included the solution of the combination of Suttirak et al. and Martin et al. in the container of Roselle et al. with the reasonable expectation that the container of Roselle et al. would provide a suitable delivery container for the solution of Suttirak et al. and Martin et al.  Further, the inclusion of the solution of Suttirak et al. and Martin et al. in the container of Roselle et al. would have provided the predictable result of a kit for delivery of a composition to the surface of foodstuffs.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 teaches methods of treating food to maintain flavor or to manage microbial contamination using combinations of organic acids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791